DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I (Claims 1-4, 6-8, and 10-12) in the reply filed on 09/03/2021 is acknowledged.
Claims 5, 9, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.

Drawings
3.	The drawings are objected to because Claim 1 identifies the “at least one spring element” as reference number (13), however, the only figure that shows reference number (13) is Figure 2 which is directed to the non-elected species. Therefore there is no Figure that demonstrates the “at least one spring element” of the elected species.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
4.	Claims 1-2, 6-8, 10, and 12 are objected to because of the following informalities:  

Regarding Claim 1
Line 5 recites the language “the carrying elements”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the plurality of carrying elements—

Regarding Claim 2
Line 2 recites the language “the carrying elements”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the plurality of carrying elements—

Regarding Claim 6
Line 2 recites the language “the heating elements”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the plurality of heating elements—

Regarding Claim 7
Line 3 recites the language “the carrying elements”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the plurality of carrying elements—

Regarding Claim 8
Line 2 recites the language “the spring element”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one spring element—

Regarding Claim 10
Line 2 recites the language “the carrying elements”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the plurality of carrying elements—

Regarding Claim 12
Lines 1-2 recite the language “the carrying elements”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the plurality of carrying elements—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2
Lines 1-2 recite the limitation “characterized in that in each case” (emphasis added). It is unclear what is meant by this language. It is unclear whether the Applicant is referring to the tank as a case, or whether the language is a reference to a specific situation. 

Regarding Claim 3
Line 2 recites the limitation "each respective spacer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 is dependent upon claim 1, “a spacer” is introduced in claim 2.
Lines 2-3 recites the limitation “each respective spacer (14) is configured as a minimum spacer”. The claim is indefinite as it is unclear from the specification what it means to be “configured as a minimum spacer”. 

Regarding Claim 4
Line 2 recites the limitation "each respective spacer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is dependent upon claim 1, “a spacer” is introduced in claim 2.


Regarding Claim 7
Line 2 recites the limitation “a plurality of heating elements”. However, claim 1 previously disclosed “a plurality of heating elements”. Therefore it is unclear whether the plurality of heating elements of claim 7 are the plurality of heating elements recited in claim 1, some of the plurality of heating elements of claim 1, or if they are new heating elements. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4, 6-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zaliukas, DE 102013217927 A1.

Regarding Claim 1

[Some of the limitations of the claim rejections have been provided with the same reference characters. This is due to the fact that the application appears to assign multiple names to the same element. For example, element 7 in the instant application appears to be a part that includes element 9 and 6 and is defined in the instant specification as a carrier, a heating element, a spacer, and a carrier.]

Regarding Claim 2
Zaliukas discloses the system as rejected in Claim 1 above. Zaliukas further discloses that at least one of the plurality of carrying elements (68) forms a spacer (the carrying elements (68) provide space between spring elements (72, 82, 84, 86) (Zaliukas, Figures 4 and 6).

Regarding Claim 3
Zaliukas discloses the system as rejected in Claim 1 above. Zaliukas further discloses that each spacer (68) is configured as a minimum spacer (the spacer (68) provides a minimum amount of space between the spring elements (72, 82, 84, 86) (Zaliukas, Figures 4 and 6). 

Regarding Claim 4


Regarding Claim 6
Zaliukas discloses the system as rejected in Claim 1 above. Zaliukas further discloses that at least one of the plurality of heating elements (68) is configured as an electric heating element (Zaliukas, [0050], Figures 4 and 6). 

Regarding Claim 7
Zaliukas discloses the system as rejected in Claim 1 above. Zaliukas further discloses that a plurality of heating elements (H, annotated Figure 6 of Zaliukas below) are arranged on a heater band (loop connecting heating and carrying elements (H, C), see annotated Figure 6 of Zaliukas below), wherein the heater band is connected to a plurality of the carrying elements (C, annotated Figure 6 of Zaliukas below) (Zaliukas, annotated Figure 6 below).

    PNG
    media_image1.png
    456
    703
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 6 of Zaliukas

Regarding Claim 8
Zaliukas discloses the system as rejected in Claim 1 above. Zaliukas further discloses that the at least one spring element (72, 82, 84, 86) is configured as a helical spring (Zaliukas, Figures 4 and 6). 

Regarding Claim 11
Zaliukas discloses a tank device (56) for storing and providing a liquid exhaust gas aftertreatment agent for an exhaust gas aftertreatment system of an internal combustion engine (Zaliukas, [0001] and [0007]), the tank device (56) having a tank (56) and having a heating device (68, 72, 82, 84, 86) arranged in the tank (56), wherein the heating device (68, 72, 82, 84, 86) is configured as claimed in claim 1 (see rejection of claim 1 above). 

Regarding Claim 12
Zaliukas discloses the system as rejected in Claim 1 above. Zaliukas further discloses that at least two of the plurality of carrying elements (68) are connected to one another by at least one spacer (72, 82, 84, 86) (Zaliukas, Figures 4 and 6). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaliukas, DE 102013217927 A1, in view of Magee, US 2,757,079, as evidenced by Kubo, US 7,477,519.

Regarding Claim 10
Zaliukas discloses the system as rejected in Claim 1 above. Zaliukas further discloses that at least one of the carrying elements (C, annotated Figure 6 of Zaliukas above) is designed as a heating coil (Zaliukas, Figure 6). However, Zaliukas does not disclose that at least one of the carrying elements is designed as an elastically deformable spring part. 
Magee teaches a system in which heating coils are actuated as a coil springs (Magee, Column 2, Lines 60-61), and Kubo teaches that coil springs (24) comprise an elasticity (Kubo, Column 5, Lines 40-63). Therefore, it is obvious to one of ordinary skill in the art that heating coils are elastically deformable coil springs. 
. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Sheridan et al. (US 2007/0163245) – Reagent refill and supply system
	- Gschwind (US 2007/0157602) – Tank system
	- Osaku et al. (US 7,647,767) – Storage tank of exhaust gas purifying apparatus
	- Kochenour (US 4,090,668) – Fluid reservoir

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746